Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (p. 61, 67 respectively lines 20 and 31). Applicant is required to amend or delete the embedded hyperlink and/or other form of browser-executable code. For example, “www” can be replaced with “world wide web” as the URL code. See MPEP §  608.01.

Election/Restrictions
Applicant’s election without traverse of Group I, (claims1, 5-6, 8, 10, 12, 14, 16, 32-33, 36 and 37) in the reply filed on 09/01/2022 is acknowledged. Applicant also elected the species represented by:
SEQ ID NO: 58; 59; 20; 60; 61; 62; 36; 29; 30 - 35; 37; 4, 10, 41BB and CD3-Zeta endodomains and Leukemia. Claims 1, 5-6, 8, 10, 12, 14, 16, and 32-40 are pending, claims 36 and 37 are amended. No claims are cancelled and no new claims are added. Claims 1, 5-6, 8, 10, 12, 14, 16, 32, 33, 36 and 37 are currently examined.
Rejoinder
Claims 1, 5-6, 8, 10, 12, 14, 16, 32, 33, 36 and 37 are free of the prior art. The restriction requirement between Groups I-V, as set forth in the Office action mailed on 07/13/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement between Groups I-V is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 34-35 and 38-40 directed to previously non-elected Groups II-V are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of caners that express ROR1, does not reasonably provide enablement for all other types of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:
1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The claims are drawn to a method for treating cancer comprising administering to a subject a CAR wherein the cell comprising the ROR1 selective CAR is administered to the subject to cause selective depletion of malignant cells. 
The specification shows that the particular construct CAR used for inhibiting the growth of cancer cell lines derived from leukemia, pancreatic cancer, prostate cancer, ovarian cancer, glioblastoma, breast cancer, melanoma, and neuroblastoma that express ROR1 on the cell membrane.
The art is aware of antibodies that are used for treating ROR1 expressing cancers (Kim et al.-U.S. Pub. No. 20160017058; U.S. Pub. No. 20160297881). However, none of the antibodies in the art have the CDR set of the instant anti-ROR1 antibodies. In order for a person of ordinary skill in the art to use the instant constructs for cancers that do not express ROR1, a vast amount of experimentation with a new product needs to be performed and the invention would not be put in the hands of the public but after its completion. The outcome of such an experiment would also be unpredictable since the ROR1 expression is not a requirement on the cancer to be treated. Therefore, such experimentation is considered undue and the claim would be enabled for treating only ROR1 expressing cancers.
In conclusion, given the breadth of the claims and the limited scope of the specification, an undue quantity of experimentation is require to make and use the invention beyond the scope of treating ROR1 positive cancers.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 34 is rejected on the grounds of nonstatutory double patenting over claims 1 and 10 of 11,466,083 (Nathwani et al., Patented Oct. 11, 2022)  Cited applications LCDR1 SEQ ID 24; LCDR2 SEQ ID 26; LCDR3 SEQ ID 28; HCDR1 SEQ ID 115; HCDR2 SEQ ID 117; HCDR3 SEQ ID 252, respectively are 100% identical to instant application LCDR1 SEQ ID 16; LCDR2 SEQ ID 18; LCDR3 SEQ ID 20; HCDR1 SEQ ID 23; HCDR2 SEQ ID 25 and HCDR3 SEQ ID 57.
Thus, instant application is obvious over cited patent. Those claims are not patently distinct. 

Claim 34 is rejected on the grounds of nonstatutory double patenting over claim 1 and 13 of 11,306,142 (Nathwani et al., patented Apr. 19, 2022). Cited applications LCDR1 SEQ ID 16; LCDR2 SEQ ID 18; LCDR3 SEQ ID 20; HCDR1 SEQ ID 23; HCDR2 SEQ ID 25; HCDR3 SEQ ID 57 respectively are 100% identical to instant application LCDR1 SEQ ID 16; LCDR2 SEQ ID 18; LCDR3 SEQ ID 20; HCDR1 SEQ ID 23; HCDR2 SEQ ID 25 and HCDR3 SEQ ID 57.
Thus, instant application is obvious over cited patent. Those claims are not patently distinct. 


Claims 1, 5, 6, 8, 10, 12, 14, 16, 32, 33, 35, 36 and 37 are rejected on the grounds of nonstatutory double patenting over claims 1 and 10, 11 of U.S. Patent No. 11,466,083 (Nathwani et al., Patented Oct. 11, 2022) in view of Dotti et al. (Semin Oncol. 2014 October ; 41(5): 661–666.; cited in PTO 892). Cited application LCDR1 SEQ ID 24, 272; LCDR2 SEQ ID 26, 273; LCDR3 SEQ ID 28; HCDR1 SEQ ID 115, 274; HCDR2 SEQ ID 117, 275 and HCDR3 SEQ ID 252, 276 respectively are 100% identical to instant application LCDR1 SEQ ID 16, 58; LCDR2 SEQ ID 18, 59; LCDR3 SEQ ID 20; HCDR1, SEQ ID 23, 60; HCDR2 SEQ ID 25, 61 and HCDR3 SEQ ID 57, 62. Similarly Cited application light chain variable domain SEQ ID NO: 79, 241-244 and heavy chain variable domain SEQ ID NO: 172, 225-229 are 100% identical to instant application light chain variable domain SEQ ID 3 - 7 and heavy chain variable domain SEQ ID NO 9 - 14.  The difference between the cited patent claims and the instant claims lies in the fact that the cited patent claims are directed to monoclonal antibodies and instant application directed to a CAR that comprises the monoclonal antibody. Dotti et al. teach that it is obvious to use unknown monoclonal antibody make a CAR in order to treat cancer, and that CARs comprise a CD3 zeta domain (see Table 1), and are used in host T cells.
Accordingly, it would be obvious to claim the antibody as cited patent and combine the antibody into a CAR as taught by Dotti with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Dotti et al. taught that the cloning and subcloning of the antibody CAR trivial to CAR in new properties to target antigens expressed by tumor cells, and that the CD3 zeta domain was necessary to recapitulate TCR signaling, host T cells are the preferred cell type for CARs (p 2, 3rd para.), and the transition from these antibodies to the generation of CARs. 
Thus, instant application is obvious over cited patent in view of Dotti et al. Those claims are not patently distinct. 

Allowable Subject Matter
Claim 38 is objected to as being dependent upon rejected base claims but would be allowable if rewritten in an independent form including all of the limitations of the base claim and any intervening claims.
Claim 1 comprises allowable subject matter. Specifically, the 12 CDR sequences used in the claimed two ROR1 CAR/nucleic acids appear to be free of the prior art.
SEQ ID NO: 16, the closest prior art by ASAH (JP09020798, 1995) as the CDR1 of an anti-hepatitis B antibody (see SCORE search 11/04/2022, rag file, result #4)
SEQ ID NO: 18, the closest prior art by  Marasco W et al. (WO2015143194A2, 2015-09-24) as the Anti-H1CA0409 antibody 2F1 light chain variable region VL-CDR2, SEQ 356 (see SCORE search 11/04/2022, rag file, result #2)
SEQ ID NO: 20, there are no prior art with identical matches to SEQ ID NO:20 for the CDR3 of an antibody. In fact, the closest prior art is only 93 % identical to SEQ ID NO:20 from the prior art of Fujisaka (JP-09020798-A)
SEQ ID NO: 23, there are no prior art with identical matches to SEQ ID NO:23 for the CDR1 of an antibody
SEQ ID NO: 25, there are no prior art with identical matches to SEQ ID NO:25 for the CDR2 of an antibody. In fact, the closest prior art is only 88.1 % identical to SEQ ID NO:25 from the prior art of Han-Chung WU (US20180127504A1)
SEQ ID NO: 57, there are no prior art with identical matches to SEQ ID NO:57 for the CDR3 of an antibody
SEQ ID NO: 58, there are no prior art with identical matches to SEQ ID NO: 58 for the CDR1 of an antibody. In fact, the closest prior art is only 94.6 % identical to SEQ ID NO: 58 from the prior art of Bruce L Roberts (US20120100152A1)
SEQ ID NO: 59, there are no prior art with identical matches to SEQ ID NO: 59 for the CDR2 of an antibody. In fact, the closest prior art is only 86.1% identical to SEQ ID NO: 59 from the prior art of Pablo Umana (US 20080279858 A9) 
SEQ ID NO: 60, there are no prior art with identical matches to SEQ ID NO:60 for the CDR1 of an antibody
SEQ ID NO: 61, there are no prior art with identical matches to SEQ ID NO:61 for the CDR2 of an antibody. In fact, the closest prior art is only 79.3% identical to SEQ ID NO: 61 from the prior art of OGRUNC; Müge US 20220193130 A1
SEQ ID NO: 62, there are no prior art with identical matches to SEQ ID NO:62 for the CDR3 of an antibody

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUDUR RAHMAN whose telephone number is (571)272-0196. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASUDUR RAHMAN/               Examiner, Art Unit 1631                                                                                                                                                                                         

/ARTHUR S LEONARD/Examiner, Art Unit 1631